

NEITHER THIS WARRANT NOR THE SECURITIES ISSUABLE UPON EXERCISE HEREOF HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE
SECURITIES LAWS. AS A RESULT, THIS WARRANT AND SUCH SECURITIES MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED, HYPOTHECATED, OR OTHERWISE TRANSFERRED IN THE ABSENCE
OF SUCH REGISTRATION OR EVIDENCE SATISFACTORY TO THE COMPANY OF AN APPLICABLE
EXEMPTION FROM REGISTRATION UNDER THE ACT OR COMPLIANCE WITH RULE 144 UNDER SUCH
ACT. THE TRANSFER OF THIS WARRANT IS FURTHER RESTRICTED AS PROVIDED HEREIN.
 
WARRANT TO PURCHASE SHARES
OF COMMON STOCK
OF URON INC.
 
EXERCISABLE ON OR BEFORE, AND VOID AFTER
 
5:00 P.M. MINNEAPOLIS TIME ON JULY 5, 2012

 
This Certifies That Donald Miller (the “Holder”), or registered assigns, is
entitled to subscribe for and purchase from URON Inc., a Minnesota corporation
(the “Company”), at any time after July 5, 2007, through July 5, 2012, 100,000
shares of the Company’s common stock at an exercise price of $0.15 per share,
subject to adjustment as provided herein (as adjusted, the “Purchase Price”).
 
The shares that may be acquired upon exercise of this Warrant are referred to
herein as the “Warrant Shares.” As used herein, the term “Holder” means the
Holder identified in the paragraph above and any party who acquires all or a
part of this Warrant as a registered transferee of such Holder. The term
“Convertible Securities” means any stock or other securities convertible into,
or exchangeable for, Company common stock. This Warrant is subject to the
following terms and conditions:
 
1. Exercise. The rights represented by this Warrant may be exercised by the
Holder, in whole or in part (but not as to a fractional share of common stock),
by written Notice of Exercise (in the form attached hereto) delivered to the
Company at the principal office of the Company prior to the expiration of this
Warrant and accompanied or preceded by the surrender of this Warrant along with
a check in payment of the Purchase Price multiplied by the number of Warrant
Shares being purchased hereunder, unless this Warrant is being exercised
pursuant to Section 9 below.
 
2. Exchange and Replacement. Upon receipt by the Company of evidence reasonably
satisfactory to it of the loss, theft, destruction, or mutilation of this
Warrant, the Company will make and deliver a new Warrant of like tenor, in lieu
of this Warrant. This Warrant shall be promptly canceled by the Company upon the
surrender hereof in connection with any exchange or replacement.
 
3. Issuance of the Warrant Shares.
 
(a) Subject to the provisions of paragraph (b) below, certificates for the
Warrant Shares purchased hereunder shall be delivered to the Holder within a
reasonable time, not exceeding ten days, after the rights represented by this
Warrant shall have been so exercised, and, unless this Warrant has expired, a
new Warrant representing the right to purchase the number of Warrant Shares, if
any, with respect to which this Warrant shall not then have been exercised shall
also be delivered to the Holder within such time.
 

--------------------------------------------------------------------------------


 
(b) Notwithstanding the foregoing, the Company shall not be required to
recognize any exercise or deliver any certificate for Warrant Shares upon
attempted exercise of this Warrant except in accordance with exemptions from the
applicable securities, registration requirements or registrations under
applicable securities laws. The Company shall not be obligated to effect a
registration of the Warrant Shares under federal or state securities laws unless
specifically so provided herein. The Holder agrees to execute such documents and
make such representations, warranties, and agreements as may be required solely
to comply with the exemptions relied upon by the Company, or the registrations
made, for the issuance of the Warrant Shares.
 
4. Covenants of the Company. The Company covenants and agrees that during the
period within which the rights represented by this Warrant may be exercised, the
Company will at all times have authorized for the purpose of issue or transfer
upon exercise of the subscription rights evidenced by this Warrant a sufficient
number of shares of common stock to provide for the exercise of the rights
represented by this Warrant.
 
5. Purchase Price Adjustments. The provisions of this Warrant are subject to
adjustment as provided in this Section 5.
 
(a) In case the Company shall hereafter: (i) pay any dividends on any class of
stock of the Company payable in common stock or Convertible Securities; (ii)
subdivide its then-outstanding shares of common stock into a greater number of
shares; or (iii) combine outstanding shares of common stock, by reclassification
or otherwise; then, in any such event, the Purchase Price in effect immediately
prior to such event shall (until adjusted again pursuant hereto) be adjusted
immediately after such event to a price (calculated to the nearest full cent)
determined by dividing (A) the number of shares of common stock outstanding
immediately prior to such event, multiplied by the then-existing Purchase Price,
by (B) the total number of shares of common stock outstanding immediately after
such event (including in each case the maximum number of shares of common stock
issuable in respect of any Convertible Securities), and the resulting quotient
shall be the adjusted Purchase Price. An adjustment made pursuant to this
paragraph shall become effective immediately after the record date in the case
of a dividend or distribution and shall become effective immediately after the
effective date in the case of a subdivision, combination or reclassification.
If, as a result of an adjustment made pursuant to this paragraph, the Holder of
any Warrant thereafter surrendered for exercise shall become entitled to receive
shares of two or more classes of capital stock or share of common stock and
other capital stock of the Company, the Company’s board of directors (whose
determination shall be conclusive) shall determine the allocation of the
adjusted Purchase Price between or among shares of such classes of capital stock
or shares of common stock and other-capital stock. All calculations under this
paragraph shall be made to the nearest cent or to the nearest 1/100 of a share,
as the case may be. In the event that at any time as a result of an adjustment
made pursuant to this paragraph, the holder of any Warrant thereafter
surrendered for exercise shall become entitled to receive any shares of the
Company other than shares of common stock, thereafter the Purchase Price of such
other shares so receivable upon exercise of any Warrant shall be subject to
adjustment from time to time in a manner and on terms as nearly equivalent as
practicable to the provisions with respect to common stock contained in this
Section.
 
(b) In case of any consolidation or merger to which the Company is a party other
than a merger or consolidation in which the Company is the surviving
corporation, or in case of any sale or conveyance to another corporation of the
property of the Company as an entirety or substantially as an entirety, or in
the case of any statutory exchange of securities with another corporation
(including any exchange effected in connection with a merger of a third
corporation into the Company), there shall be no adjustment under paragraph (a)
above but the Holder of this Warrant then outstanding shall have the right
thereafter to convert this Warrant into the kind and amount of shares of stock
and other securities, and any other property, which he, she or it would have
owned or have been entitled to receive immediately after such consolidation,
merger, statutory exchange sale or conveyance had such Warrant been converted
immediately prior to the effective date of such consolidation, merger, statutory
exchange, sale or conveyance. The provisions of this paragraph shall similarly
apply to successive consolidations, mergers, statutory exchanges, sales or
conveyances.
 
2

--------------------------------------------------------------------------------


 
6. No Voting Rights. This Warrant by itself shall not entitle the Holder to any
voting rights or other rights as a stockholder of the Company.
 
7. Notice of Transfer of Warrant or Resale of the Warrant Shares.
 
(a) The Holder, by acceptance hereof, agrees to give written notice to the
Company before transferring this Warrant or transferring any Warrant Shares of
such Holder’s intention to do so, describing briefly the manner of any proposed
transfer. If in the opinion of the Company counsel the proposed transfer may be
effected without registration or qualification (under any federal or state
securities laws), the Company, as promptly as practicable, shall notify the
Holder of such opinion, whereupon the Holder shall be entitled to transfer this
Warrant or to dispose of Warrant Shares received upon the previous exercise of
this Warrant, all in accordance with the terms of the notice delivered by the
Holder to the Company; provided, however, that an appropriate legend may be
endorsed on this Warrant or the certificates for such Warrant Shares respecting
restrictions upon transfer thereof necessary or advisable in the opinion of
counsel and satisfactory to the Company to prevent further transfers which would
be in violation of Section 5 of the Securities Act of 1933 (the “Securities
Act”) and applicable state securities laws; and provided further that the
prospective transferee or purchaser shall execute such documents and make such
representations, warranties, and agreements as may be required solely to. comply
with the exemptions relied upon by the Company for the transfer of disposition
of the Warrant or Warrant Shares.
 
(b) If, in the opinion of counsel referred to in this Section 7, the proposed
transfer or disposition of this Warrant or such Warrant Shares described in the
written notice given pursuant to this Section 7 may not be effected without
registration or qualification of this Warrant or such Warrant Shares the Company
shall promptly give written notice thereof to the Holder, and the Holder will
limit its activities in respect to such transfer or disposition as, in the
opinion of both such counsel, are permitted by law.
 
8. No Fractional Shares. No fractional shares will be issued upon the exercise
hereof.
 
9. Net Issue Exercise. In lieu of exercising this Warrant pursuant to Section 1
hereof, the Holder may elect to receive, without the payment of any additional
consideration, a number of Warrant Shares equal to the value (as determined
below) of this Warrant (or the portion thereof being exercised) by surrender of
this Warrant to the Company together with a duly executed Notice of Exercise (in
the form attached hereto) in which the appropriate alternative is initialed by
the Holder. In such event, the Company shall issue to the Holder the number of
Warrant Shares computed by applying the following formula:
 
X = Y (A-B)
A
 
3

--------------------------------------------------------------------------------


Where:
 

 
X
 
=
  the number of Warrant Shares to be issued to the Holder;              
Y
 
=
 
the number of Warrant Shares subject to this warrant (or, if only a  portion of
this Warrant is being exercised, the number of Warrant Shares subject to the
portion of this Warrant being exercised);
             
A
 
=
  the Fair Market Value of one Warrant Share (at the date of such exercise); and
             
B
 
=
  the Purchase Price, as adjusted to the date of such calculation.

 
For purposes of the above, the “Fair Market Value” of one share shall equal the
average of the closing sale prices of the common stock quoted on the Nasdaq
Stock Market or listed in the Over-The-Counter Bulletin Board (or the Pink
Sheets) or the closing price quoted on any national securities exchange on which
such securities are listed, whichever is applicable, for the ten consecutive
trading days immediately prior to the date of determination of Fair Market Value
(or, if no sales take place on any such trading day, the average of the closing
bid and asked prices on such trading day). If, however, the common stock is not
traded on the Nasdaq Stock Market or Over-The-Counter or on a national
securities exchange, the Fair Market Value of a Warrant Share shall be
determined in good faith by the Company’s board of directors.
 
10. Registration Rights.
 
(a) Subject to paragraph (d) of this Section, each time the Company shall
determine to proceed with the actual preparation and filing of a registration
statement under the Securities Act, in connection with the proposed offer and
sale for money of any of its securities by it (other than a registration on Form
S-8, S-4 or any successor forms), the Company will give written notice of its
determination to Holder. Upon the written request of Holder given within 30 days
after receipt of any such notice from the Company, the Company will, except as
herein provided, cause all Warrant Shares with respect to which Holder has
requested registration to be included in such registration statement, all to the
extent requisite to permit the sale or other disposition by Holder of the shares
to be so registered; provided, however, that nothing herein shall prevent the
Company from, at any time, abandoning or delaying any such registration
initiated by it. If any such registration pertains to an underwritten offering
in whole or in part, the Company may require that the shares requested for
inclusion by Holder pursuant to this section be included in the underwritten
offering on the same terms and conditions as the securities otherwise being sold
through the underwriters. In the event that if in the good faith judgment of the
managing underwriter of such underwritten offering the inclusion of all of the
Warrant Shares originally covered by a request for registration made by Holder
would reduce the amount of securities to be offered by the Company or interfere
with the successful marketing of the securities to be offered by the Company,
the number of Warrant Shares owned by or issuable to Holder and otherwise to be
included in the underwritten offering may be reduced. Any Warrant Shares which
are thus excluded from the underwritten offering shall be withheld from the
market by Holder for a period, not to exceed 180 days, that the managing
underwriter reasonably determines is necessary in order to effect the
underwritten offering.
 
4

--------------------------------------------------------------------------------


 
(b) If and whenever the Company is required by the provisions of Section 10(a)
to effect the registration of any Warrant Shares under the Securities Act, the
Company will:
 
(i) prepare and file with the SEC a registration statement with respect to such
shares, and use reasonable commercial efforts to cause such registration
statement to become and remain effective for such period as may be reasonably
necessary to effect the sale of such shares, not to exceed two years from the
date of issuance of the covered Warrant Shares;


(ii) prepare and file with the SEC such amendments to such registration
statement and supplements to the prospectus contained therein as may be
necessary to keep such registration statement effective for such period as may
be reasonably necessary to effect the sale of such securities, not to exceed two
years from the date of issuance of the covered Warrant Shares;


(iii) furnish to Holder and to the underwriters of the securities being
registered such reasonable number of copies of the registration statement,
preliminary prospectus, final prospectus and such other documents as Holder and
underwriters may reasonably request in order to facilitate the public offering
of such securities;


(iv) use reasonable commercial efforts to register or qualify the securities
covered by such registration statement under such state securities or blue sky
laws of such jurisdictions as the underwriters may reasonably request within 20
days following the original filing of such registration statement, except that
the Company shall not for any purpose be required to execute a general consent
to service of process or to qualify to do business as a foreign corporation in
any jurisdiction wherein it is not so qualified; and


(v) prepare and promptly file with the SEC any amendment or supplement to such
registration statement or prospectus as may be necessary to correct any
statements or omissions if, at the time when a prospectus relating to such
securities is required to be delivered under the Securities Act, any event shall
have occurred as the result of which any such prospectus or any other prospectus
as then in effect would include an untrue statement of a material fact or omit
to state any material fact necessary to make the statements therein, in the
light of the circumstances in which they were made, not misleading.


(c) With respect to any registration of shares pursuant to Section 10(a), the
Company shall bear the following fees, costs and expenses: all registration,
filing and NASD fees, printing expenses, fees and disbursements of counsel and
accountants for the Company, fees and disbursements of counsel for the
underwriter or underwriters of such securities (if the Company and/or selling
security holders are required to bear such fees and disbursements), all internal
Company expenses, the premiums and other costs of policies of insurance against
liability arising out of the public offering, and all legal fees and
disbursements and other expenses of complying with state securities or blue sky
laws of any jurisdictions in which the securities to be offered are to be
registered or qualified. Fees and disbursements of counsel and accountants for
Holder, underwriting discounts and commissions and transfer taxes for Holder and
any other expenses incurred by Holder not expressly included above shall be
borne by Holder.
 
(d) Notwithstanding anything to the contrary herein, the Company shall not be
obligated to register the resale of (i) any Warrant Shares purchased for cash
which have been outstanding for more than two years or (ii) any Warrant Shares,
purchased pursuant to Section 9, after July 8, 2009.
 
5

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by its duly
authorized officer.
 

        URON INC.:  
   
   
  By:   /s/ Donald Miller  

--------------------------------------------------------------------------------

DONALD MILLER  
Chief Executive Officer

 
6

--------------------------------------------------------------------------------


 
NOTICE OF EXERCISE


(To be signed upon exercise of Warrant)

 
THE UNDERSIGNED, the holder of the within Warrant, hereby irrevocably elects to
exercise the purchase right represented by such Warrant for, and to purchase
thereunder, of the shares of common stock of URON Inc. to which such Warrant
relates and herewith makes payment of $______________________ therefor in cash
or by certified check (unless the Warrant is being exercised pursuant to Section
9, in which case the box below indicating such fact is checked), and requests
that the certificate for such shares be issued in the name of, and be delivered
to, ______________________ the address for which is set forth below the
signature of the undersigned.
 
o
The undersigned is exercising the Warrant pursuant to the Net Issue Exercise
provisions of Section 9.

 
Dated: _______________________, 20____

               

--------------------------------------------------------------------------------

Signature

             

--------------------------------------------------------------------------------

Name

             

--------------------------------------------------------------------------------

Address

             

--------------------------------------------------------------------------------

City, State, Zip Code

             

--------------------------------------------------------------------------------

Social Security or Tax Identification No.

 
7

--------------------------------------------------------------------------------


 
ASSIGNMENT FORM
 
(To be signed only upon authorized transfer of Warrant)

 
FOR VALUE RECEIVED, the undersigned hereby sells, assigns, and transfers unto
_______________________________ the right to purchase the securities of URON
Inc., a Minnesota corporation, to which the within Warrant relates and appoints
______________________, attorney, to transfer said right on the books of URON
Inc. with full power of substitution in the premises.
 
Dated: _______________________, 20____

             

--------------------------------------------------------------------------------

Signature

             

--------------------------------------------------------------------------------

Name

             

--------------------------------------------------------------------------------

Address

             

--------------------------------------------------------------------------------

Social Security or Tax Identification No.

 
8

--------------------------------------------------------------------------------

